DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
As per claims 1-20, the claims, as amended, are directed to patent eligible subject matter under 35 U.S.C. 101. Independent claims 1, 8 and 15, while reciting the abstract idea of managing real time parcel delivery in an internet of things (IoT) computing environment (which can be characterized as certain methods of organizing human activity in the form of management of business relations and managing interactions between people), are not directed to the abstract idea because the claims integrate the abstract idea into a practical application such that the claim is more than a drafting effort to monopolize the abstract idea. The claims recite a system for managing real time parcel delivery in an internet of things computing environment as recipient behavioral data is monitored over selected time using IoT devices, performing machine learning logic to develop behavioral data model, while the trained behavioral data model identifies patterns of events and schedules of the recipient, selecting intercepting locations to replace an originally scheduled location using IoT device and trained behavioral data with the intercepting location derived from an impromptu and mutually agreeable location between deliverer and recipient, while the location is chosen from an existing parcel route of the deliverer, arranging with delivery service the intercepting location. The limitations mentioned above and mentioned in independent claims 1, 8 and 15 performs the method of the independent claims representing integration of the abstract idea into a practical application such that the claims are more than a drafting effort to monopolize the abstract idea. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, however, as explained below, the claimed invention is distinguished from such prior art.
The closest prior art of record is Barbush (20150154559), Kimchi (20150120094), Pinette (11232394 B1), Rademaker (20120030133) and Ducret (Parcel deliveries and urban logistics: Changes and challenges in the courier express and parcel sector in Europe) which Barbush teaches selecting an intercepting location to replace an originally scheduled location for real-time delivery, arranging with a delivery service the real-time delivery of the parcel to one or more intercepting locations. Kimchi teaches monitoring behavioral data of a recipient over a selected time period using one or more IoT computing devices, and also teaches wherein the intercepting locations are derived by recursively parsing real-time local device data from the one or more IoT computing devices to real-time location data. Pinette teaches machine learning logic to develop a behavioral data model trained according to the monitored behavioral data, wherein the trained behavioral data model identifies patterns of events and schedules of the recipient and selecting intercepting locations to replace an originally scheduled location for real-time delivery of a parcel to the recipient using the IoT computing devices and the trained behavioral data model, wherein the intercepting locations are derived by recursively parsing real-time local device data from the IoT computing devices to obtain real-time location data and predicted future location data of the recipient according to the trained behavioral data model. Rademaker teaches the intercepting location a location agreed upon between deliverer and recipient. Ducret teaches analyzing sector changes, drivers, and provides analysis of deliveries for accurate and efficient deliveries. However, whether in combination or alone, these prior arts do not teach or suggest each and every feature of Independent Claim 1, 8 and 15.

The prior art fails to explicitly teach:
The prior fails to specifically teach selecting one or more intercepting locations to replace an originally scheduled location for real-time delivery of a parcel to the recipient using the one or more IoT computing devices and the trained behavioral data model, wherein the one or more intercepting locations comprise an impromptu and mutually-agreeable location, between a delivery service and the recipient, on an existing parcel route of the delivery service in which the recipient will predictively and temporarily be located during a course of deliveries on the parcel route, and wherein the one or more intercepting locations are derived by recursively parsing real-time local device data from the one or more IoT computing devices to obtain real-time location data and predicted future location data of the recipient according to the trained behavioral data model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628